UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00216 Nicholas High Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 12/31/2009 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1. Proxy Voting Record Account Name: Nicholas High Income Fund, Inc. COHEN & STEERS QUALITY INCOME REATLY FUND, INC. Ticker: RQI Security ID: 19247L106 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee George Grossman For For Management 1.2 Elect Trustee Robert H. Steers For For Management 1.3 Elect Trustee C. Edward Ward, Jr. For For Management ENERGY TRANSFER PARTNERS L P Ticker: ETP Security ID: 29273R109 Meeting Date: DEC 16, 2008 Meeting Type: Annual Record Date: NOV 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE TERMS OF THE ENERGY For Did Not Vote Management TRANSFER PARTNERS, L.P. 2008 LONG-TERM INCENTIVE PLAN KAYNE ANDERSON ENERGY TOTAL RETURN FUND, INC. Ticker: KYE Security ID: 48660P104 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Steven C. Good For For Management 1.2 Elect Trustee Kevin S. McCarthy For For Management 2 Authorize Company to Sell Shares Below For For Management Net Asset Value VAN KAMPEN SENIOR INCOME TRUST Ticker: VVR Security ID: 920961109 Meeting Date: JUN 17, 2009 Meeting Type: Annual Record Date: APR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Rod Dammeyer For For Management 1.2 Elect Trustee Wayne W. Whalen For For Management WINDSTREAM CORP. Ticker: WIN Security ID: 97381W104 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carol B. Armitage For For Management 1.2 Elect Director Samuel E. Beall, III For Withhold Management 1.3 Elect Director Dennis E. Foster For Withhold Management 1.4 Elect Director Francis X. Frantz For For Management 1.5 Elect Director Jeffery R. Gardner For For Management 1.6 Elect Director Jeffrey T. Hinson For For Management 1.7 Elect Director Judy K. Jones For For Management 1.8 Elect Director William A. Montgomery For Withhold Management 1.9 Elect Director Frank E. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas High Income Fund, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/28/2009
